Case 7:19-cv-00210 Document 1-1 Filed on 06/17/19 in TXSD Page 1 of 27




                           EXHIBIT "A"
Case 7:19-cv-00210 Document 1-1 Filed on 06/17/19 in TXSD Page 2 of 27
Case 7:19-cv-00210 Document 1-1 Filed on 06/17/19 in TXSD Page 3 of 27
Case 7:19-cv-00210 Document 1-1 Filed on 06/17/19 in TXSD Page 4 of 27
Case 7:19-cv-00210 Document 1-1 Filed on 06/17/19 in TXSD Page 5 of 27
Case 7:19-cv-00210 Document 1-1 Filed on 06/17/19 in TXSD Page 6 of 27
Case 7:19-cv-00210 Document 1-1 Filed on 06/17/19 in TXSD Page 7 of 27
Case 7:19-cv-00210 Document 1-1 Filed on 06/17/19 in TXSD Page 8 of 27
Case 7:19-cv-00210 Document 1-1 Filed on 06/17/19 in TXSD Page 9 of 27
Case 7:19-cv-00210 Document 1-1 Filed on 06/17/19 in TXSD Page 10 of 27
Case 7:19-cv-00210 Document 1-1 Filed on 06/17/19 in TXSD Page 11 of 27
Case 7:19-cv-00210 Document 1-1 Filed on 06/17/19 in TXSD Page 12 of 27
Case 7:19-cv-00210 Document 1-1 Filed on 06/17/19 in TXSD Page 13 of 27
Case 7:19-cv-00210 Document 1-1 Filed on 06/17/19 in TXSD Page 14 of 27
Case 7:19-cv-00210 Document 1-1 Filed on 06/17/19 in TXSD Page 15 of 27
Case 7:19-cv-00210 Document 1-1 Filed on 06/17/19 in TXSD Page 16 of 27
Case 7:19-cv-00210 Document 1-1 Filed on 06/17/19 in TXSD Page 17 of 27
Case 7:19-cv-00210 Document 1-1 Filed on 06/17/19 in TXSD Page 18 of 27
Case 7:19-cv-00210 Document 1-1 Filed on 06/17/19 in TXSD Page 19 of 27
Case 7:19-cv-00210 Document 1-1 Filed on 06/17/19 in TXSD Page 20 of 27
Case 7:19-cv-00210 Document 1-1 Filed on 06/17/19 in TXSD Page 21 of 27
Case 7:19-cv-00210 Document 1-1 Filed on 06/17/19 in TXSD Page 22 of 27
Case 7:19-cv-00210 Document 1-1 Filed on 06/17/19 in TXSD Page 23 of 27
Case 7:19-cv-00210 Document 1-1 Filed on 06/17/19 in TXSD Page 24 of 27
     Case 7:19-cv-00210 Document 1-1 Filed on 06/17/19 in TXSD Page 25 of 27



                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF TEXAS
                                  MCALLEN DIVISION

GUMARO R. AGUILAR,                             §
    Plaintiff,                                 §
                                               §
v                                              §      Civil Action No. _________________
                                               §
BOTTLING GROUP, LLC,                           §
    Defendant.                                 §


                     ______________________________________________

                                       I N D E X
                     ______________________________________________


1.      Civil Cover Sheet

2.      Defendant’s Notice of Removal

3.      Plaintiff's Original Petition and Citation

4.      Notice of Appearance of Counsel

5.      Plaintiff’s Request for Service via Certified Mail

6.      Civil Docket Sheet - State Court

7.      List of Counsel of Record




4846-6193-9865.2
     Case 7:19-cv-00210 Document 1-1 Filed on 06/17/19 in TXSD Page 26 of 27



                                  CAUSE NO. CL-18-1715-D

GUMARO R. AGUILAR,                          §       IN THE COUNTY COURT
    Plaintiff,                              §
                                            §
v                                           §      AT LAW NO. 4
                                            §
BOTTLING GROUP, LLC,                        §
    Defendant.                              §      HIDALGO COUNTY, TEXAS

                   DEFENDANT’S NOTICE OF FILING NOTICE OF REMOVAL

TO THE HONORABLE JUDGE OF SAID COURT:

         NOW COMES BOTTLING GROUP, LLC (“Defendant”), Defendant in the above-styled

and numbered cause, and files this its Notice of Filing Notice of Removal and would respectfully

show the Court the following:

         On June 17, 2019, Defendant filed its Notice of Removal in the United States District

Court for the Southern District of Texas, McAllen Division, based on the existence of diversity

among all parties to this suit and the amount in controversy exceeds $75,000.00, as shown by

Plaintiff’s Original Petition pursuant to 28 U.S.C. §§ 1332, 1441(b)(1), and 1446. A true and

correct copy of the Notice of Removal (without attachments) filed in federal court is attached

hereto as Exhibit A.


                                      Respectfully submitted,

                                      /s/ Raymond A. Cowley________
                                      Raymond A. Cowley
                                      Attorney-In-Charge
                                      SBN No. 9642
                                      Texas State Bar No. 04932400
                                      DYKEMA GOSSETT PLLC
                                      1400 North McColl Road, Ste. 204
                                      McAllen, Texas 78501
                                      Telephone: (956) 984-7400
                                      Facsimile: (956) 984-7499
                                      Email: rcowley@dykema.com



4824-1026-2681.2

                                       EXHIBIT "B"
     Case 7:19-cv-00210 Document 1-1 Filed on 06/17/19 in TXSD Page 27 of 27



                                      Rea K. Ferandez
                                      SBN No. 1357837
                                      Texas State Bar No. 24078496
                                      DYKEMA GOSSETT PLLC
                                      112 East Pecan Street, Suite 1800
                                      San Antonio, Texas 78205
                                      Telephone: (210) 554-5500
                                      Facsimile: (210) 226-8395
                                      Email: rferandez@dykema.com

                                      ATTORNEYS FOR DEFENDANT,
                                      BOTTLING GROUP, LLC


                                CERTIFICATE OF SERVICE

       I certify that on the 17th day of June, 2019, I electronically filed the foregoing document
with the Clerk of Court using the efile/Texas electronic filing system, and served it on the
following counsel of record via efile/Texas and First Class Mail.

         Mr. Roberto D. Puente
         LAW OFFICE OF ROBERTO D. PUENTE
         214 North 16th Street, Suite 300
         McAllen, Texas 78501
         Email: coalaw956@yahoo.com


                                                            _/s/_Raymond A. Cowley______
                                                            Raymond A. Cowley




4824-1026-2681.2
                                                2
